EX-10.5

























EMERITUS CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN


(As of January 1, 2007)





 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
2
1.1
ACCOUNT
2
1.2
BENEFICIARY
2
1.3
CHANGE IN CONTROL EVENT
2
1.4
CODE
4
1.5
COMPENSATION
4
1.6
COMPENSATION
4
1.7
ELECTIVE DEFERRALS
5
1.8
EMPLOYERCONTRIBUTIONS
5
1.9
ELIGIBLE EMPLOYEE
5
1.1
EMPLOYEE
5
1.11
EMPLOYER
5
1.12
ENROLLMENT PERIOD
5
1.13
ENTRY DATE
5
1.14
MEMBER
5
1.15
PLAN
5
1.16
PLAN YEAR
6
1.17
SALARY REDUCTION AGREEMENT
6
1.18
VALUATION DATE
6
     
ARTICLE II
ELIGIBILITY FOR PARTICIPATION
7
2.1
REQUIREMENTS FOR PARTICIPATION
7
2.2
CESSATION OF ACTIVE PARTICIPATION
7
2.3
PARTICIPATION FOLLOWING RE-EMPLOYMENT
7
2.4
DESIGNATION OF BENEFICIARY
7
     
ARTICLE III
CREDITS TO ACCOUNTS
8
3.1
MEMBERS' ELECTIVE DEFERRALS
8
3.2
EMPLOYER MATCHING CONTRIBUTIONS
9
     
ARTICLE IV
ACCOUNTS AND EARNINGS CREDITED
10
4.1
ACCOUNTS OF MEMBERS
10
4.2
RATES OF RETURN CREDITED
10
     
ARTICLE V
VESTING
11
5.1
ELECTIVE DEFERRAL ACCOUNT
11
5.2
EMPLOYER ACCOUNT
11
5.3
ACCELERATION OF VESTING
11


 
 

--------------------------------------------------------------------------------

 

ARTICLE VI
DISTRIBUTIONS
12
6.1
ELECTIVE DEFERRAL EMPLOYER ACCOUNT
12
6.2
BENEFITS PAYABLE TO MINORS AND INCOMPETENTS
13
6.3
WITHHOLDING TAXES
14
     
ARTICLE VII
ADMINISTRATION OF THE PLAN
15
7.1
ADMINISTRATIVE COMMITTEE
15
7.2
ACCOUNTS NOT TRANSFERABLE
15
7.3
COSTS OF THE PLAN
15
7.4
INDEMNIFICATION
15
     
ARTICLE VIII
AMENDMENT AND TERMINATION OF THE PLAN
16
     
ARTICLE IX
MISCELLANEOUS PROVISIONS
17
9.1
NO CONTRACT OF EMPLOYMENT INTENDED
17
9.2
CLAIMS REVIEW PROCEDURE
17
9.3
GOVERNING LAW
17
9.4
RULES OF CONSTRUCTION
17
9.5
PAYMENT PROVIDED UNDER THE PLAN
17








 
 

--------------------------------------------------------------------------------

 

EMERITUS CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN


This Plan, adopted effective January 1, 2007 by Emeritus Corporation, is an
unfunded, non-qualified deferred compensation plan designed to provide solely
for a select group of Executives, management and highly compensated employees of
Emeritus Corporation and its affiliates an opportunity to provide for retirement
income. All amounts credited on the books of Emeritus Corporation for the
accounts of members under this Plan at all times shall remain as unfunded,
general obligations of Emeritus Corporation to such members, it being the
intention that such obligations to members under the Plan be paid, when due,
solely out of the general assets of Emeritus Corporation available at such time.


The Plan shall be administered in the manner set forth in the following Plan,
to-wit:



 
 

--------------------------------------------------------------------------------

 

 
ARTICLE I
 
 
Definitions
 


The following definitions shall be used in this Plan unless the context of the
Plan clearly indicates another meaning:


1.1           Account.  "Account" means the bookkeeping accounts established and
maintained by the Employer to reflect the interest of a Member under the Plan
and shall include the following:


(a)
Elective Deferral Account.  Each "Elective Deferral Account" reflects credits to
a Member's Account made on his behalf pursuant to Section 3.1, as adjusted to
reflect designated rates of return and other credits or charges.



(b)
Employer Matching Account.  Each “Employer Matching Account” reflects credits to
a Member’s Account made on his behalf pursuant to Section 3.2, as adjusted to
reflect designated rates of return and other credits or charges.



(c)
Employer Account.  Each “Employer Account” reflects credits to a Member’s
Account made on his behalf pursuant to Section 3.3, as adjusted to reflect
designated rates of return and other credits or charges.



1.2           Beneficiary.  "Beneficiary" means such person or persons or legal
entity as may be designated by a Member to receive benefits hereunder after his
death, or, if none is so designated, the person or entity hereinafter provided
in Section 2.4.


1.3           Change in Control Event.  “Change in Control Event” as used herein
will be deemed to have occurred when a Member’s employment with the Employer is
terminated involuntarily (except for Cause), or voluntarily if for Good Reason,
during the period beginning six (6) months prior to and ending twenty four (24)
months following a Change in the Ownership of the Employer, or a Change in the
Ownership of a Substantial Portion of the Assets of the Employer, as defined as
follows:


(a)  Change in Ownership of the Employer shall be deemed to occur when any one
person, or more than one person acting as a group, acquires ownership of the
Employer’s stock that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the Employer.  A Change of Ownership of the Employer will
not occur when any one person, or more than one person acting as a group, owning
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Employer acquires additional stock.  For the purposes
of this section, an increase in the percentage of stock owned by any one person,
or more than one person if acting as a group, as a result of a transaction in
which the Employer acquires its stock in exchange for property will be treated
as an acquisition of stock.



 
2

--------------------------------------------------------------------------------

 

(b)  Change in Ownership of a Substantial Portion of the Assets of the Employer
shall be deemed to occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Employer that have total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Employer immediately prior to such acquisition or
acquisitions.  For the purposes of this section, “gross fair market” value means
the value of the assets of the Employer or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.  A change in the Ownership of a Substantial Portion of the Assets of the
Employer shall not be deemed to occur where the assets transferred by the
Employer are transferred to (1) a shareholder of the Employer (immediately
before the asset transfer) in exchange for or with respect to its stock; (2) an
entity fifty percent (50%) or more of the total value or voting power of which
is owned, directly or indirectly, by the Employer; (3) a person or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all the outstanding stock or the
Employer; or (4) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person or more than
one persons acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Employer.


(c)  Good Reason shall be deemed to have occurred if, without the Member’s
express written consent, the Member experiences a material diminution of duties,
responsibilities, or benefits, including (without limitation) any of the
following circumstances:


(i)  A requirement that the Member be based at any location not within forty
(40) miles of the Members then existing job location, providing that such new
location is not closer to the Member’s home.


(ii)  A material demotion, or loss of title or loss of significant authority of
the Member, excluding for this purpose, an isolated, insubstantial or
inadvertent action not taken in bad faith which is remedied by the Employer
immediately after notice thereof is given by Member.


(iii)  A reduction in the Member’s salary or material adverse change in the
Member’s perquisites, benefits, or vacation, other than as part of an overall
program applied uniformly and with equitable effect to all senior management of
the Employer.


(iv)  A successor company fails or refuses to assume the Employer’s obligation
under this Plan.



 
3

--------------------------------------------------------------------------------

 

(d) Cause shall mean termination of employment of the Member because of the
Member’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, insubordination, willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order, or material breach of any provision of the “Change in Control Severance
Agreement”  that the Member has with the Employer.


1.4           Code.  "Code" means the Internal Revenue Code of 1986, as now in
effect or as amended from time to time. A reference to a specific provision of
the Code shall include such provision and any applicable regulation pertaining
thereto.


1.5           Committee.  “Committee” means the Top-Hat Committee, made up of
people appointed by the Chief Executive Officer of the Employer for purposes of
the administration of this Plan.  The Chief Executive Officer of the Employer
may change the people that make up this Committee at any time and for any
reason.


1.6           Compensation.  "Compensation" means an Employee's earned income,
wages, salaries, and fees for professional services and other amounts received
for personal services actually rendered (i) in the course of employment with the
Employer maintaining the Plan (including, but not limited to, compensation for
services on the basis of a percentage of profits and bonuses) or (ii) in the
course of service on the Employer’s Board of Directors. Any amounts that would
have been includable in the Employee's Compensation as described above if they
had not received special tax treatment because they were deferred by the
Employer through a Salary Reduction Agreement shall be added to the amount
described above and included in the Employee's Compensation for purposes of the
Plan. However, Compensation shall not include the following:


(a)
other Employer contributions to a plan of deferred compensation which are not
includable in the Employee's gross income for a taxable year in which
contributed, or Employer contributions under simplified employee pension plans
to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;



(b)
amounts realized from the exercise of non-qualified stock options, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;



(c)
amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option;



(d)
other amounts which received special tax benefits, or contributions made by the
Employer (whether or not under a Salary Reduction Agreement) towards the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are actually excludable from the gross income of the Employee); and




 
4

--------------------------------------------------------------------------------

 

(e)
amounts received as automobile and office allowances.



1.7           Elective Deferrals.  "Elective Deferrals" means reductions
pursuant to a Member's Salary Reduction Agreement, in the whole percentages
(permitted below in Section 3.1) of the Member's Compensation, which amounts are
credited by the Employer to the Member's Elective Deferral Account under the
Plan, as provided below.


1.8           Employer Matching Contributions.  “Employer Contributions” means
the amounts credited under section 3.2.


1.9           Eligible Employee.  "Eligible Employee" shall mean an Employee who
is a Highly Compensated Employee, as defined in Internal Revenue Code Section
414(q) and who has one or more of the following title of job descriptions:
a.  Officers
b.  Regional Director of Quality Service
c.  Regional Director of Sales & Marketing
d.  Regional Director of Operations
e.  Vice President of Quality Service
f.  Vice President of Sales & Marketing
g.  Vice President of Operations
h.  Corporate Employees with the title of Director
i.   Corporate Employees with the title of Vice President


1.10           Employee.  "Employee" means any person employed by Employer.


1.11           Employer.  "Employer" means Emeritus Corporation, or any
corporation into which it may be merged or consolidated, or any affiliate that
may adopt the Plan with approval of the Board of Directors of Emeritus
Corporation.


1.12           Enrollment Period.  "Enrollment Period" means each period
designated by the Employer with respect to the Plan Year during which new
Members may establish, and current Members may amend, their rates of Elective
Deferrals under their Salary Reduction Agreements.


1.13           Entry Date.  "Entry Date" shall mean the first day of the Plan
Year or such other time or times as designated by the Board of Directors of the
Employer.


1.14           Member.  "Member" means any Eligible Employee; provided, however,
that any Employee who ceases to be an Eligible Employee shall remain an inactive
Member until his benefits are paid pursuant to Article VI below.


1.15           Plan.  "Plan" means the savings and profit sharing plan set forth
in this document and all subsequent amendments thereto which in the aggregate
are intended by the Employer to constitute a non-qualified savings and profit
sharing retirement plan. The name of the Plan shall be the "Emeritus Corporation
Non-Qualified Deferred Compensation Plan".

 
5

--------------------------------------------------------------------------------

 



1.16           Plan Year.  "Plan Year" means the calendar year.


1.17           Salary Reduction Agreement.  "Salary Reduction Agreement" means
an agreement entered into between the Member and the Employer during the
Enrollment Period by which the Member agrees to accept a reduction in his
Compensation from the Employer equal to any whole percentage, per payroll
period, not to exceed the percentages permitted under Section 3.1(A) below. The
Salary Reduction Agreement shall be irrevocable by the Member until the next
Enrollment Period and shall apply to each payroll period during such time in
which the Member receives Compensation from the Employer.


1.18           Valuation Date.  "Valuation Date" under the Plan shall mean each
business day, unless otherwise designated by the Board of Directors.

 
6

--------------------------------------------------------------------------------

 



ARTICLE II
Eligibility for Participation


2.1           Requirements for Participation.  Any Eligible Employee may
participate in the Plan commencing as of the Entry Date coinciding with or next
following the date on which they meet the definition of Eligible Employee.


2.2           Cessation of Active Participation.  A Member shall cease to be
eligible for active participation in the Plan as of any date communicated by the
Board of Directors of the Employer.


2.3           Participation Following Re-Employment.  Each Employee whose
service is terminated and who subsequently is re-employed by the Employer shall
be treated under the Plan upon such re-employment as though he then first
entered the employment of the Employer, except however that an Eligible Employee
who terminates their employment and is subsequently re-employed within the same
Plan Year shall be re-enrolled for all contributions under Section III as if
they had not terminated their employment.


2.4           Designation of Beneficiary.  Each Eligible Employee on becoming a
Member shall:


(a)           agree to be bound by the terms and conditions of this Plan; and


(b)           designate in writing one or more Beneficiaries to receive his
benefits in the event of his death.  If no such designation be made, or if such
Beneficiary be deceased without a successor Beneficiary being designated in
writing, then the death benefits shall be paid in a lump sum to the surviving
spouse of said Member, if any, otherwise to the Member’s estate.  Should a
Beneficiary of a deceased Member die after he has started receiving payment
under the Plan and if there is no living successor Beneficiary named by the
deceased Member, then the remaining benefits shall be paid in a lump sum to the
surviving spouse of said Beneficiary, if any, otherwise to the estate of the
Beneficiary receiving payment at the time of his death.  Each Member shall be
entitled to change his designated Beneficiaries from time to time by filing with
the Committee (as defined in Section 7.1 below) a new designation of Beneficiary
form, and each change so made shall revoke all prior designations by the Member.



 
7

--------------------------------------------------------------------------------

 



ARTICLE III
Credits to Accounts


3.1           Members' Elective Deferrals.


(a)           Amount of Elective Deferrals.  During any Enrollment Period, each
Member may elect, pursuant to a Salary Reduction Agreement, to direct the
Employer to reduce his Compensation, and in lieu thereof, credit to the Elective
Deferral Account of such Member an amount equal to such reduction, with such
reduction amounts to be in integral percentages, determined as follows:


(i)  
For Members who are not Executive Officers of the Employer, from one percent
(1%) to ten percent (10%) of his Compensation (net of applicable withholdings),
if any; and

(ii)  
For Members who are Executive Officers of the Employer, from one percent (1%) to
twenty five percent (25%) of his Compensation (net of applicable withholdings),





Members may elect to have Elective Deferrals applied either to Compensation
excluding bonuses, to bonuses, or both, subject to such rules as may be
promulgated from time to time by the Board of Directors.  Any election by a
Member to make Elective Deferrals to the Plan shall be binding on such Member
for the entire Plan Year of the election.


(b)           Initial Authorization for Elective Deferrals.  All Salary
Reduction Agreements shall be in writing or in such other form permitted by the
Committee and shall be filed with the Employer in advance of the date they are
to become effective in accordance with the normal administrative procedures
established by the Committee. Any such Salary Reduction Agreement shall continue
in effect for a Plan Year for as long as the Member remains an Eligible
Employee.


(c)           Right of Member to Suspend or Change His Rate of Elective
Deferrals.  Except as set forth below, a Member may not suspend or change his
rate of Elective Deferrals except during the Plan’s Enrollment Periods.  The
provisions of this Section 3.1(C) are subject to the further rules of Section
3.1(E) below with respect to certain required suspensions.


A Member whose Elective Deferrals are suspended during a period of leave of
absence or who is reemployed following a termination of service may elect, upon
his return to active employment with the Employer, assuming the Member is
otherwise then eligible to participate under Article III, to have the Employer
resume Elective Deferrals on his

 
8

--------------------------------------------------------------------------------

 

behalf to the Plan. Any such election shall be in writing filed with the
Employer and shall specify the percentage of Elective Deferrals to be deducted
from his Compensation.


(d)           Crediting Elective Deferrals.  Elective Deferrals under the Plan
shall be credited by the Employer to the Member's Elective Deferral Account no
later than as of the end of the month in which the deferral amounts were
deducted from the Member's Compensation.


(e)           Mandatory Suspension of Elective Deferrals.  If the Member obtains
an in-service hardship withdrawal under any Employer-sponsored tax-qualified
cash or deferred arrangement, then any suspension of deferrals required by such
plan shall include the making of Elective Deferrals hereunder.




3.2  
Employer Matching Contributions



(a)           Amount of Employer Matching Contributions.  For Members that are
Officers of the Employer, the Employer shall make a minimum matching
contribution of 25% of the Members Elective Deferrals, as defined in Section 3.1
above.  The Employer may, in its sole discretion, make matching contributions on
behalf of its Members who are non-Officers and/or additional contributions to
non-Officer Members.


(b)           Crediting Employer Matching Contributions.  Employer Matching
Contributions under the Plan shall be credited by the Employer to the Member's
Employer Matching Contribution Account no later than as of the end of the month
in which the Employer Matching Contribution was made.



 
9

--------------------------------------------------------------------------------

 



ARTICLE IV
Accounts and Earnings Credited


4.1           Accounts of Members.  The Employer shall establish and maintain
for each Member separate Accounts, to be called the "Elective Deferral Account"
and the “Employer Matching Account”.  Each Account and subaccount shall be
credited as required in Article III above and Section 4.2 below.


4.2           Rates of Return Credited.  No later than as of the last day of
each calendar month, each Member's Account (other than any Member who has
received a distribution of his Account prior to that Valuation Date) or portions
thereof shall be credited with a designated rate or rates of return, as
applicable, as selected by the Member from the investment options offered by the
Employer, based upon the amount credited to the Member's Account as of the
immediately preceding Valuation Date.  A Member's Account may be credited with
such rate or rates of return in accordance with the most recent investment
election properly and timely filed by the Member in accordance with such rules
and procedures designated by the Employer.  If no election has been properly or
timely filed with the Employer or if the Employer suspends the election of rates
of return by a Member, the Member's Account shall be credited with a designated
rate of return selected by the Employer.



 
10

--------------------------------------------------------------------------------

 



ARTICLE V
Vesting


5.1           Elective Deferral Account.  Members shall be 100% vested in their
Elective Deferral Account at all times.


5.2           Employer Matching Account.  Each contribution and subsequent
earnings that are made to a Members Employer Account, shall vest at the rate of
33.33% per year, beginning when the Member first joins the Plan.  A Member will
receive credit for a year of service for vesting purposes for each year in which
he works at least 1,000 hours for the Employer.   Participants will become 100%
vested in all of their Employer Account upon reaching age 65 or in the event of
death, disability or Change in Control Event.


5.3           Acceleration of Vesting.  The Committee, in its sole discretion,
may accelerate the vesting of any Member, in whole or part.

 
11

--------------------------------------------------------------------------------

 



ARTICLE VI
Distributions


6.1           Elective Deferral and Employer Accounts.  Amounts credited to a
Member's Accounts shall be distributed to the Member or his Beneficiaries in
such form and at such times as set forth below:


(a)
Normal Distribution Rules.  The following distribution rules apply to all
Members in regards to contributions and earnings on such contributions posted
after December 31, 2004 (hereinafter “Post-2004 Accounts).



 
(i)
If the aggregate sum of a Member's Post-2004 Accounts total $100,000 or less as
of the first Valuation Date immediately following the Member’s termination of
service for any reason, the Accounts shall be distributed to the Member in cash
in a lump sum as soon as practicable on the later of the January following or
six (6) months following the termination of service.



 
(ii)
If the aggregate sum of a Member’s Post-2004 Accounts totals more than $100,000
as of the first Valuation Date immediately following the Member’s termination of
service for any reason, the Accounts will be paid as follows:



(1)  
The Member’s Accounts shall be paid in annual installments over five (5) years,
with the first installment to be paid the later of the January following or six
(6) months following the Member’s termination of service;



For purposes of this Section 6.1(A)(ii), the amount of any installment payment
shall be determined by multiplying the Account balance determined as of the date
for processing the distribution by a fraction, the numerator of which is one and
the denominator of which is the number of remaining installment payments to be
made to the Member.


(iii)           In the event of an unforeseeable emergency, defined as a severe
financial hardship resulting from an illness or accident of the Member,
Beneficiary, or their family, a Member or Beneficiary, whether or not the Member
is then in the service of the Employer, may petition the Committee for the
immediate payout of all or a portion of the Member’s Accounts prior to the
Member’s elected payment timing.  All such requests must be approved the
Committee.




(b) Pre-2005 Accounts.  Contributions, and earnings on such contributions, that
were credited prior to December 31, 2004 shall distributed under the rules and
procedures of the Plan as it existed on December 31, 2004

 
12

--------------------------------------------------------------------------------

 





6.2           Benefits Payable to Minors and Incompetents.


(a)
Whenever any person entitled to payments under the Plan shall be a minor or
under other legal disability or in the sole judgment of the Employer otherwise
shall be unable to apply such payments to his own best interest and advantage
(as in the case of illness, whether mental or physical or where the person not
under legal disability is unable to preserve his estate for his own best
interest), the Employer may in the exercise of its discretion direct all or any
portion of such payments to be made in any one or more of the following ways
unless claim shall have been made therefor by an existing and duly appointed
guardian, tutor, conservator, committee or other duly appointed legal
representative, in which event payment shall be made to such representative:



 
(i)
directly to such person unless such person shall be an infant or shall have been
legally adjudicated incompetent at the time of the payment;



 
(ii)
to the spouse, child, parent or other blood relative to be expended on behalf of
the person entitled or on behalf of those dependents as to whom the person
entitled has the duty of support; or



 
(iii)
to a recognized charity or governmental institution to be expended for the
benefit of a person entitled or for the benefit of those dependents as to whom
the person entitled has the duty of support.



(b)
The decision of the Employer will, in each case, be final and binding upon all
persons and the Employer shall not be obliged to see to the proper application
or expenditure of any payments so made. Any payment made pursuant to the power
herein conferred upon the Employer shall operate as a complete discharge of the
obligation of the Employer.



6.3           Withholding Taxes.  The Employer shall have the right ­to withhold
from any amounts due or to become due from the Employer pursuant to this Plan to
a Member or his Beneficiary any taxes required by any government to be withheld
or otherwise deducted and paid by the Employer in respect of such amounts paid
or to be paid.



 
13

--------------------------------------------------------------------------------

 



ARTICLE VII
Administration of the Plan


7.1           Administrative Committee.  The Compensation Committee of the Board
of Directors of Emeritus Corporation (the "Committee") shall administer the
Plan. An individual member of the Committee may not participate in any decision
exclusively affecting his own participation in the Plan. The Committee shall
have the sole authority, in its absolute discretion, to adopt, amend and rescind
such rules and regulations as, in its opinion, may be advisable in the
administration of the Plan; and to construe and interpret the Plan, the rules
and regulations, and to make all other determinations deemed necessary or
advisable for the administration of the Plan. All decisions, determinations, and
interpretations of the Committee shall be binding on all Members. The Committee
may employ such legal counsel, consultants and agents as it may deem desirable
for the administration of the Plan and may rely upon any opinion received from
any such counsel or consultant and any computation received for any such
consultant or agent. Expenses incurred by the Board of Directors or the
Committee in the engagement of such counsel, consultant or agent shall be paid
by the Employer. No member or former member of the Committee or of the Board of
Directors shall be liable for any action or determination made in good faith
with respect to the Plan or any awards granted hereunder.


7.2           Accounts Not Transferable.  A Member's undivided interest in the
amounts credited to his Accounts under the Plan may not be assigned, sold,
pledged or alienated except by testate or intestate succession.  In addition,
such undivided interest may not be encumbered by lien or security interest of
any kind and shall not be liable for the debts of the Member or subject to
attachment, or to any judgment rendered against the Member or to the process of
any court in aid or execution of any judgment so rendered.


7.3           Costs of the Plan.  The costs of maintaining records and executing
transfers under the Plan shall be paid by Emeritus Corporation.


7.4           Indemnification.  Emeritus Corporation shall indemnify and hold
harmless any officer, employee, agent, or representative who incurs damage or
loss, including the expense of defense thereof, in connection with the
performance of the duties specified herein, other than losses resulting from any
such person's fraud or willful misconduct.





 
14

--------------------------------------------------------------------------------

 

ARTICLE VIII
Amendment and Termination of the Plan


The Board of Directors of Emeritus Corporation may, at any time and in its
discretion, alter, amend, suspend or terminate the Plan or any part
thereof.  Notice of any amendment, suspension or termination of the Plan, in
whole or in part, shall be given to each Member as soon as practicable after
such action is taken.  No alteration, amendment, suspension or termination of
the Plan, in whole or in part, may decrease the value of any Member’s Account;
provided, however, that upon any termination of the Plan as to any class or
classes of Members, the Board of Directors or its delegate may provide for the
payment of Account balances in a lump sum.

 
15

--------------------------------------------------------------------------------

 





ARTICLE IX
Miscellaneous Provisions


9.1           No Contract of Employment Intended.  The granting of any right to
an Employee, pursuant to this Plan, shall not constitute an agreement or
understanding, express or implied, on the part of Emeritus Corporation or any
affiliate, to employ such employee for any specified period.


9.2           Claims Review Procedure.


(a)           Notice of Denial.  If a Member or a Beneficiary is denied a claim
for benefits under the Plan, the Committee shall provide to the claimant written
notice of the denial within ninety (90) days after the Committee receives the
claim, unless special circumstances require an extension of time for processing
the claim.  If such an extension of time is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period.  In no event shall the extension exceed a period of
ninety (90) days from the end of such initial period.  Any extension notice
shall indicate the special circumstances requiring the extension of time, the
date by which the Committee expects to render the final decision, the standards
on which entitlement to benefits are based, the unresolved issues that prevent a
decision on the claim and the additional information needed to resolve those
issues.


(b)           Contents of Notice of Denial.  If a Member or Beneficiary is
denied a claim for benefits under a Plan, the Committee shall provide to such
claimant written notice of the denial which shall set forth:


(i)           the specific reasons for the denial;


 
(ii)
specific references to the pertinent provisions of the Plan on which the denial
is based;



 
(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



 
(iv)
an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Sections 502(a) of ERISA following an adverse benefit
determination on review.



(c)           Right to Review.  After receiving written notice of the denial of
a claim, a claimant or his representative shall be entitled to:



 
16

--------------------------------------------------------------------------------

 

 
(i)
request a full and fair review of the denial of the claim by written application
to the Committee;



 
(ii)
request, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim;



 
(iii)
submit written comments, documents, records, and other information relating to
the denied claim to the Committee; and



 
(iv)
a review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.



(d)           Application for Review.  If a claimant wishes a review of the
decision denying his claim to benefits under the Plan, he must submit the
written application to the Committee within sixty (60) days after receiving
written notice of the denial.


(e)           Hearing.  Upon receiving such written application for review, the
Committee may schedule a hearing for purposes of reviewing the claimant’s claim,
which hearing shall take place not more than thirty (30) days from the date on
which the Committee received such written application for review.


(f)           Notice of Hearing.  At least ten (10) days prior to the scheduled
hearing, the claimant and his representative designated in writing by him, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing.  The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.


(g)           Counsel.  All claimants requesting a review of the decision
denying their claim for benefits may employ counsel for purposes of the hearing.


(h)           Decision on Review.  No later than sixty (60) days following the
receipt of the written application for review, the Committee shall submit its
decision on the review in writing to the claimant involved and to his
representative, if any, unless the Committee determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days after the date of receipt
of the written application for review.  If the Committee determines that the
extension of time is required, the Committee shall furnish to the claimant
written notice of the extension before the expiration of the initial sixty (60)
day period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render its decision on review.  In the case of a decision adverse to the
claimant, the Committee shall provide to the claimant written notice of the
denial which shall include:

 
17

--------------------------------------------------------------------------------

 



(i)           the specific reasons for the decision;


 
(ii)
specific references to the pertinent provisions of the Plan on which the
decision is based;



 
(iii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and



 
(iv)
an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following the denial of the claim
upon review.



9.3           Governing Law.  The construction, validity, and operation of this
Plan shall be governed by the laws of the State of Washington, to the extent not
preempted by applicable federal law.


9.4           Rules of Construction.  Throughout this Plan, the masculine
includes the feminine, and the singular and the plural, and vice versa, where
applicable.


9.5           Payment provided under the Plan.  All payments provided under the
Plan shall be paid from the general assets of the Employer and no separate fund
shall be established to secure payment.  Notwithstanding the foregoing, the
Employer may establish a grantor trust to assist it and any affiliate in funding
Plan obligations, and any payment made to a Member or a Beneficiary from such
trust shall relieve the Employer and affiliate from any further obligations
under the Plan only to the extent of such payment.




IN WITNESS WHEREOF, Emeritus Corporation has caused this indenture to be
executed as of the date set forth below.


EMERITUS CORPORATION




By:                                                                




Date:  ______________________________







 
18

--------------------------------------------------------------------------------

 
